DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant's amendments filed on 5 August 2022 have been entered.  No claims have been amended, canceled, or added.  Claims 1, 3-12, and 14-22 are still pending in this application, with claims 1, 12, and 20 being independent.

Response to Arguments
Applicant's arguments filed 5 August 2022 have been fully considered but they are not persuasive. 

112 Rejections
Applicant argues that there is implicit support for the rejected limitations in the specification. Notably Paragraphs [0057], [0059], and [0060] are cited. However, Examiner notes that there is nothing in these paragraphs or the remaining specification requiring or even mentioning that the movement is continuous. Merely that the user is in one location at one point in time and that the user is at a different location at a second point in time. Even if the movement must necessarily be continuous Examiner notes that this could be a scenario wherein the user exits the location and moves to a new location behind the wall, not necessarily moving through said wall, as is currently claimed. Thus, Examiner maintains the 112 rejections of claims 1, 3-12, and 14-22.

103 Rejections
Applicant argues that “the applied references fail to disclose “in accordance with a determination that the virtual object has moved through the real object further from then device than the real object, the CGR environment includes the virtual object with an obfuscation area surrounding the virtual object” as recited in claim 1” and specifically that “Lyren fails to disclose the feature of “the virtual object has moved through the real object.” Lyren discloses moving, “in response to movement of the wearable electronic device and/or the real object, the virtual object from being at one location with respect to the real object to being at another location with respect to the real object” (Lyren at { [0092]). Lyren does not explicitly or inherently disclose that this movement is continuous (e.g., non- teleportive) or that the virtual object moves through the real object rather than around the real object so as to “provide the user with a clear or unobstructed view of the virtual object.” (Lyren at { [0213)]). Accordingly, the applied references fail to disclose “in accordance with a determination that the virtual object has moved through the real object further from then device than the real object, the CGR environment includes the virtual object with an obfuscation area surrounding the virtual object” as recited in claim 1”.
Examiner notes that Applicant appears to argue that Lyren is not applicable for the same reason that the 112 rejection does not stand. Namely, that Lyren does not explicitly or inherently disclose that the movement is continuous. Examiner notes, as discussed above, that likewise the support for this in the Application does not explicitly or inherently disclose this, it is merely implied. Examiner further notes that there is nothing in the claims nor in the specification of the instant application requiring or even mentioning that the movement is continuous. Merely that the user is in one location at one point in time and that the user is at a different location at a second point in time. Thus, Examiner maintains that the cited references indeed read on the limitations, as claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-12, and 14-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Each of independent claims 1, 12, and 20 recites one or more instances of the virtual object moved/moving “through the real object”. Examiner fails to find such disclosure in the specification. The only mentions are of the object being in front of or behind the object at various times (e.g. “At the third time, the avatar 422 is displayed at the third position behind the wall 416” in Paragraph [0066]), but no mention of moving or movement through the wall, especially as this is discussed as being a major difference in the remarks. Appropriate correction and/or explanation is required.
The remaining claims depend from one of the aforementioned independent claims and are accordingly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-12, and 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Faulkner (US Pub. 2020/0184653), in view of Jones et al. (US Pub. 2020/0082629), hereinafter Jones, and further in view of Lyren (US Pub. 2015/0091780).
Regarding claim 1, Faulkner discloses a method comprising: at a device including one or more processors, non-transitory memory, an image sensor, and a display (Fig. 12; Paragraph [0021]: FIG. 1 illustrates an example scenario involving a computing system 100 that can be utilized to implement the techniques disclosed herein. The computing system 100 can include a first computer 101A and a second computer 101B. In this scenario, a first computing device 101 records aspects of a real-world object 110 that is within the viewing area 121A of the first computing device 101A. In this illustrative example, the real-world object 110, is a table. One or more sensors can be used to measure and record metadata 105 defining characteristics of the table, such as the table dimensions, color, texture, position, etc.; Paragraphs [0112]-[0113]: some or all of the above-referenced data can be stored on separate memories 1216 on board one or more data processing unit(s) 1202 such as a memory on board a CPU-type processor, a GPU-type processor, an FPGA-type accelerator, a DSP-type accelerator, and/or another accelerator. In this example, the computer-readable media 1204 also includes an operating system 1218 and application programming interface(s) 1210 (APIs) configured to expose the functionality and the data of the device 1200 to other devices…a computing device 1300 can generate composite views to enable a user to visually perceive a computer-generated image superimposed over a rendering of a real-world environment 112, wherein the rendering of the real-world environment 112 can be displayed using image data of a sensor 1399, e.g., a depth map sensor or camera, directed toward the real-world environment 112, such as a room): capturing, using the image sensor, an image of a scene including a real object (Paragraph [0061]: sensor data can be captured by a depth map sensor, e.g., a depth map camera. In addition, the sensor data can be captured by image sensor, e.g. a camera, where the depth map sensor and the image sensor can be part of the same component or in separate components. The sensor data comprises depth map data defining a three-dimensional model of a real-world environment and an image of the real-world environment. For instance, a real-world environment may include the walls of a room and a particular object within the room, such as the real-world object shown in FIG. 1. The sensor data can define physical properties of a plurality of real-world objects within the real-world environment. The sensor data also indicates a position of one or more objects within an environment. Thus, measurements of an object or measurements of the environment can be made by an analysis of the sensor data); and displaying, on the display, a computer-generated reality (CGR) environment including a virtual object moving from a first location in the CGR environment closer to the device than the real object to a second location in the CGR environment further from the device than the real object (Fig. 8; Fig. 9; Paragraph [0025]: techniques disclosed herein enable multiple computing devices to track the movement of the real-world object 110 even when a particular real-world object 110 is outside of, e.g., no longer within, the viewing area of a particular computer. With reference to FIG. 1, consider an example scenario where the real-world object, the table, is moved from the first room ("Room 1") to a second room ("Room 2"). In such a scenario, when the real-world object 110 is moved from the viewing area 121A of the first computing device 101A to a new location outside of the viewing area 121A of the first computing device 101A, the first computing device 101A can coordinate with a second computing device 101B to continue to track the movement of the real-world object 110. To facilitate the coordination, metadata 105 comprising association data 106, one or more images 108 of the objects, and/or model data 109 is communicated from the first computing device 101A to the second computing device 101B. In some embodiments, the metadata 105 can define one or more characteristics of the real-world object that are detected by the first computing device 101A. As will be described in more detail below, the association data 106 can define associations between virtual objects and real-world objects, and positions of the virtual objects and real-world objects. The model data 109 can define virtual objects to be displayed concurrently with a display of a real-world object; Paragraphs [0050]-[0054]: shown in FIG. 8, once the real-world object 110 is identified by the second computing device 101B, the second computing device 101B can send metadata 105, e.g., updated metadata 105, back to the first computing device 101A. The updated metadata 105 can include updates to any one of the association data 106, one or more images 108, and/or model data 109. In one illustrative example, the model data 109 can include positioning data indicating a location of the virtual object 111 and/or a location of the real-world object 110. The positioning data can be in any suitable format, which may include the use of Global Positioning Data (GPS) or other coordinate-based data formats to indicate a three-dimensional location of the virtual object 111 and/or the location of the real-world object 110…computing device receiving updated metadata may also modify the display of the virtual object 111 to indicate a particular status, e.g., that the virtual object 111 is behind a wall or positioned at a particular distance. In this example, as shown in FIG. 9, the display of the virtual object 111 is slightly modified, e.g., rendered with a thinner outline, to indicate that the virtual object 111 is located at a particular distance or located behind a real-world object, such as a wall of a building); wherein, in accordance with a determination that the virtual object has not moved through the real object further from the device than the real object, the CGR environment includes the virtual object overlaid on the scene (Fig. 3; Fig. 4; Fig. 8; Paragraphs [0034]-[0035]: Referring now to FIGS. 3-9, the following description illustrates several stages of a tracking process through the viewing perspective 131 of each computing device 101. As shown in FIG. 3, the first computing device 101A can detect a position of a real-world object 110, e.g., the table, at a first position within a real-world environment, e.g., Room 1. In this example, the first computing device receives model data defining a virtual object 111, e.g., a cup, which is positioned such that it appears to be on top of the table…virtual object is associated with the table such that when the table is moved, the cup moves in a corresponding manner. As shown in FIG. 4, when the table is physically moved to the right, the cup moves with the table such that the cup is maintained at the same position relative to the table, e.g., on top. However, as shown in FIG. 5, as the table moves out of the viewing area of the first computing device 101A, sensors of the first computing device 101A may not be able to determine the position of the real-world object 110. In such a scenario, the rendering of the virtual object 111 may not accurately portray the graphical association between the two items; Paragraphs [0047]-[0050]: as shown in FIG. 8, the virtual object 111 is rendered within the viewing perspective 131B for display to a user of the second computing device 101B. The second computing device may utilize the association data 106 to determine a position for the rendering of the virtual object 111, which may be at a particular position relative to a position of the real-world object 110…the association data 106 may include coordinates defining a particular point on the top of the table, such as the center of the table. In addition, the association data 106 can indicate a point or a surface of the virtual object 111. For example, the association data may include coordinates defining the bottom of the cup. Such data can be utilized by the second computing device 101B to render the virtual object 111 and position it in a particular position relative to the real-world object 110…shown in FIG. 8, once the real-world object 110 is identified by the second computing device 101B, the second computing device 101B can send metadata 105, e.g., updated metadata 105, back to the first computing device 101A. The updated metadata 105 can include updates to any one of the association data 106, one or more images 108, and/or model data 109. In one illustrative example, the model data 109 can include positioning data indicating a location of the virtual object 111 and/or a location of the real-world object 110. The positioning data can be in any suitable format, which may include the use of Global Positioning Data (GPS) or other coordinate-based data formats to indicate a three-dimensional location of the virtual object 111 and/or the location of the real-world object 110); and wherein, in accordance with a determination that the virtual object has moved further from the device than the real object, the CGR environment includes the virtual object with an obfuscation area that obfuscates at least a portion of the real object within the obfuscation area (Fig. 8; Fig. 9; Paragraphs [0047]-[0050]: as shown in FIG. 8, the virtual object 111 is rendered within the viewing perspective 131B for display to a user of the second computing device 101B. The second computing device may utilize the association data 106 to determine a position for the rendering of the virtual object 111, which may be at a particular position relative to a position of the real-world object 110…shown in FIG. 8, once the real-world object 110 is identified by the second computing device 101B, the second computing device 101B can send metadata 105, e.g., updated metadata 105, back to the first computing device 101A. The updated metadata 105 can include updates to any one of the association data 106, one or more images 108, and/or model data 109. In one illustrative example, the model data 109 can include positioning data indicating a location of the virtual object 111 and/or a location of the real-world object 110. The positioning data can be in any suitable format, which may include the use of Global Positioning Data (GPS) or other coordinate-based data formats to indicate a three-dimensional location of the virtual object 111 and/or the location of the real-world object 110. The updates may be sent to the first computing device 101A or other computing devices periodically. The updates may also be sent in response to a particular action, e.g., that the virtual object 111 has been moved or modified, or that the real-world object 110 has been moved; Paragraphs [0053]-[0055]: As shown in FIG. 9, the virtual object 111, the cup, is displayed within the first perspective view 131A of the first computing device 101A. In this example, the first computing device 101A also displays a graphical element 900 comprising aspects of the updated metadata 105. Specifically, in this example, the updated metadata 105 causes the first computing device 101A to display a graphical element 900 indicating that the virtual cup is in the next room, and that the virtual cup is at a specific distance from the first computing device 101A. This example is provided for illustrative purposes and is not to be construed as limiting. It can be appreciated that any information related to the virtual object or a real-world object may be communicated to the first computing device 101A or any other computing device, and that any annotation related to the objects maybe communicated and displayed…a computing device receiving updated metadata may also modify the display of the virtual object 111 to indicate a particular status, e.g., that the virtual object 111 is behind a wall or positioned at a particular distance. In this example, as shown in FIG. 9, the display of the virtual object 111 is slightly modified, e.g., rendered with a thinner outline, to indicate that the virtual object 111 is located at a particular distance or located behind a real-world object, such as a wall of a building…shown in FIG. 9, a computing device, such as the first computing device 101A, receiving updated metadata 105 may also display a rendering 110' of the real-world object 110. This rendering allows users of a computing device, such as the first computing device 101A, to see the location of the real-world object 110 that has been moved out of the viewing area of the first computing device 101A. The rendering 110' of the real-world object may be at a position and scale that represents a location of the real-world object 110 that is detected by the second computing device 101B. The rendering 110' may be modified (e.g. rendered with dashed lines) to indicate that the real-world object is blocked or otherwise obscured in some manner).
	Faulkner does not explicitly disclose wherein, in accordance with a determination that the virtual object has moved further from the device than the real object, the CGR environment includes the virtual object with an obfuscation area surrounding the virtual object. 
	However, Jones teaches display of mixed reality including determination of distances to virtual objects and real world objects with respect to one another (Abstract; Paragraph [0101]), further comprising wherein, in accordance with a determination that the virtual object has moved further from the device than the real object, the CGR environment includes the virtual object with an obfuscation area surrounding the virtual object (Fig. 1; Paragraph [0027]: In an AR HMD, the virtual object occludes the real-world object if the virtual object is rendered, transparently or opaquely, in the line of sight of the user as they view the real-world object. In the following description, the terms "occlude", "transparency", "rendering" and "overlay" are used to denote the mixing or blending of new pixel values with existing object pixel values in an HR display; Paragraph [0067]: FIG. 1 shows how one embodiment of the HR system displays an X-ray window 110 added to a real-world field-of-view 102 in a head-mounted display 105 including an opaque wall 150. The visible objects in the real world, such as the opaque wall 150, may be rendered from a model, shown as a video from a camera, or passed through a transparent portion of the head-mounted display 105, depending on the embodiment. Shown in the computer-generated X-ray window 110 are personnel 120, 122, 124 rendered at the correct location and perspective to user 100 wearing the head-mounted display 105. The X-ray window 110 may have any shape, including a rectangular shape, a shape of a regular polygon, a circle, an ellipse, an asymmetric shape, a continuous curve shape, an irregular polygonal shape, or any other shape, depending on the embodiment. In some embodiments, the X-ray window 110 may correspond to the shape of the real-world object 150. The X-ray window 110 may be positioned to act as a cut-away view of an occluded space behind the real-world object 150 or may be a separate window, depending on the embodiment). Jones teaches that this will allow a user to view obscured objects which are occluded by real-world objects (Abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Faulkner with the features wherein, in accordance with a determination that the virtual object has moved further from the device than the real object, the CGR environment includes the virtual object with an obfuscation area surrounding the virtual object as taught by Jones so as to allow a user to view obscured objects as presented by Jones.
	While Jones teaches wherein, in accordance with a determination that the virtual object has moved further from the device than the real object, the CGR environment includes the virtual object with an obfuscation area surrounding the virtual object, Faulkner, in view of Jones does not explicitly teach moving through the real object, or a determination that the virtual object has moved through the real object.
	However, Lyren teaches a CGR environment including display of a real and virtual object (Abstract), further comprising moving through the real object, and a determination that the virtual object has moved through the real object (Fig. 6; Paragraph [0099]: the virtual object is moved to a new location that is located behind the real object (i.e., now the real object is located between the user and the virtual object). Lyren teaches that this will allow for providing the user with a clear or unobstructed view of the virtual object (Paragraphs [0208]-[0216]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Faulkner, in view of Jones with the features of moving through the real object, or a determination that the virtual object has moved through the real object as taught by Lyren so as to provide the user with a clear or unobstructed view of the virtual object as presented by Lyren.
Regarding claim 3, Faulkner, in view of Jones, and further in view of Lyren teaches the method of claim 1, Jones discloses wherein the obfuscation area includes a blurring region that blurs the portion of the real object within the blurring region (Paragraph [0035]: the perspective of any generated object overlay may be corrected so that it changes with the shape and position of the associated real-world object. This may be done with any conventional point-of-view transformation based on the angle of the object from the viewer; note that the transformation is not limited to simple linear or rotational functions, with some embodiments using non-Abelian transformations. It is contemplated that motion effects, for example blur or deliberate edge distortion, may also be added to a generated object overlay). 
Regarding claim 4, Faulkner, in view of Jones, and further in view of Lyren teaches the method of claim 1, Faulkner discloses wherein the obfuscation area includes a dimming region that dims the portion of the real object within the dimming region (Fig. 9; Paragraph [0119]: Light received from the real-world environment 112 passes through the see-through display panel 1314 to the eye or eyes of the user. Graphical content computed by an image-generation engine 1326 executing on the processing units 1320 and displayed by right-eye and left-eye display panels, if configured as see-through display panels, might be used to visually augment or otherwise modify the real-world environment 112 viewed by the user through the see-through display panels 1314. In this configuration, the user is able to view virtual objects that do not exist within the real-world environment 112 at the same time that the user views physical objects (also referred to herein as "real-world objects") within the real-world environment 112. This creates an illusion or appearance that the virtual objects are physical objects or physically present light-based effects located within the real-world environment).
Regarding claim 5, Faulkner, in view of Jones, and further in view of Lyren teaches the method of claim 1, Faulkner discloses wherein the obfuscation area includes a masking region that occludes the portion of the real object within the masking region (Fig. 9; Paragraphs [0053]-[0055]: As shown in FIG. 9, the virtual object 111, the cup, is displayed within the first perspective view 131A of the first computing device 101A. In this example, the first computing device 101A also displays a graphical element 900 comprising aspects of the updated metadata 105. Specifically, in this example, the updated metadata 105 causes the first computing device 101A to display a graphical element 900 indicating that the virtual cup is in the next room, and that the virtual cup is at a specific distance from the first computing device 101A. This example is provided for illustrative purposes and is not to be construed as limiting. It can be appreciated that any information related to the virtual object or a real-world object may be communicated to the first computing device 101A or any other computing device, and that any annotation related to the objects maybe communicated and displayed…a computing device receiving updated metadata may also modify the display of the virtual object 111 to indicate a particular status, e.g., that the virtual object 111 is behind a wall or positioned at a particular distance. In this example, as shown in FIG. 9, the display of the virtual object 111 is slightly modified, e.g., rendered with a thinner outline, to indicate that the virtual object 111 is located at a particular distance or located behind a real-world object, such as a wall of a building…shown in FIG. 9, a computing device, such as the first computing device 101A, receiving updated metadata 105 may also display a rendering 110' of the real-world object 110. This rendering allows users of a computing device, such as the first computing device 101A, to see the location of the real-world object 110 that has been moved out of the viewing area of the first computing device 101A. The rendering 110' of the real-world object may be at a position and scale that represents a location of the real-world object 110 that is detected by the second computing device 101B. The rendering 110' may be modified (e.g. rendered with dashed lines) to indicate that the real-world object is blocked or otherwise obscured in some manner).
Regarding claim 6, Faulkner, in view of Jones, and further in view of Lyren teaches the method of claim 1, Jones discloses wherein the obfuscation area includes a portal region that displays a virtual world over the portion of the real object within the portal region (Fig. 1; Paragraph [0027]: In an AR HMD, the virtual object occludes the real-world object if the virtual object is rendered, transparently or opaquely, in the line of sight of the user as they view the real-world object. In the following description, the terms "occlude", "transparency", "rendering" and "overlay" are used to denote the mixing or blending of new pixel values with existing object pixel values in an HR display; Paragraph [0067]: FIG. 1 shows how one embodiment of the HR system displays an X-ray window 110 added to a real-world field-of-view 102 in a head-mounted display 105 including an opaque wall 150. The visible objects in the real world, such as the opaque wall 150, may be rendered from a model, shown as a video from a camera, or passed through a transparent portion of the head-mounted display 105, depending on the embodiment. Shown in the computer-generated X-ray window 110 are personnel 120, 122, 124 rendered at the correct location and perspective to user 100 wearing the head-mounted display 105. The X-ray window 110 may have any shape, including a rectangular shape, a shape of a regular polygon, a circle, an ellipse, an asymmetric shape, a continuous curve shape, an irregular polygonal shape, or any other shape, depending on the embodiment. In some embodiments, the X-ray window 110 may correspond to the shape of the real-world object 150. The X-ray window 110 may be positioned to act as a cut-away view of an occluded space behind the real-world object 150 or may be a separate window, depending on the embodiment). 
Regarding claim 7, Faulkner, in view of Jones, and further in view of Lyren teaches the method of claim 6, Jones discloses wherein the virtual world includes a virtual floor (Fig. 1; Paragraph [0059]: the hidden or obscured details may be presented as a window into a real-world object. The X-ray window may be considered fixed to the object in that the details are rendered at the correct perspective if there is movement. In some embodiments, the X-ray window may be fixed to the HMD user's perspective, so the X-ray window moves across the object if there is motion, in effect allowing internal details to be scanned. The shape and size of the X-ray window, or viewport, may be rendered in any manner, such as, but not limited to, the whole object, a rectilinear shape, an object cut-away, or an organic shape. The apparent position in 3D space of the X-ray window may be touching the object, on the object or away from the object, for example the window may be presented as a view-port on the surface of the object or presented as a window in a plane near the object. In some embodiments, the X-ray window may be rendered as a window that can be moved in a path that changes the distance to the object).
Regarding claim 8, Faulkner, in view of Jones, and further in view of Lyren teaches the method of claim 7, Jones discloses wherein the virtual floor is coplanar with a real floor of the scene (Fig. 1; Paragraph [0059]: the hidden or obscured details may be presented as a window into a real-world object. The X-ray window may be considered fixed to the object in that the details are rendered at the correct perspective if there is movement. In some embodiments, the X-ray window may be fixed to the HMD user's perspective, so the X-ray window moves across the object if there is motion, in effect allowing internal details to be scanned. The shape and size of the X-ray window, or viewport, may be rendered in any manner, such as, but not limited to, the whole object, a rectilinear shape, an object cut-away, or an organic shape. The apparent position in 3D space of the X-ray window may be touching the object, on the object or away from the object, for example the window may be presented as a view-port on the surface of the object or presented as a window in a plane near the object. In some embodiments, the X-ray window may be rendered as a window that can be moved in a path that changes the distance to the object; Paragraph [0078]: virtual object, such as an overlay element, may be positioned in a virtual space, which could be two-dimensional or three-dimensional, depending on the embodiment, to be in the same position as an associated real object in real space).
Regarding claim 10, Faulkner, in view of Jones, and further in view of Lyren teaches the method of claim 1, Faulkner discloses wherein the obfuscation area occupies the entire display except for the virtual object (Paragraph [0113]: A VR environment includes computer-generated images of a virtual environment and virtual objects).
Regarding claim 11, Faulkner, in view of Jones, and further in view of Lyren teaches the method of claim 1, Faulkner discloses wherein displaying the CGR environment includes displaying, on the display, a representation of the scene (Fig. 1; Fig. 8; Fig. 9; Paragraph [0031]: first perspective view 131A displayed to a user of the first computing device 101A illustrates a view at a first time ("time 1") before the table is moved from room 1 to room 2. A second perspective view 131B displayed to a user of the second computing device 101B illustrates a view at a second time ("time 2") after the table is moved from room 1 to room 2. As shown in FIG. 1, in this example, the second computing device 101B renders the cup on the right-hand side of the top of the table near the right front leg, a position that is similar to the display shown at the first computer 101A).
Regarding claim 12, the limitations of this claim substantially correspond to the limitations of claim 1; thus they are rejected on similar grounds.
Regarding claim 14, the limitations of this claim substantially correspond to the limitations of claim 3; thus they are rejected on similar grounds.
Regarding claim 15, the limitations of this claim substantially correspond to the limitations of claim 4; thus they are rejected on similar grounds.
Regarding claim 16, the limitations of this claim substantially correspond to the limitations of claim 5; thus they are rejected on similar grounds.
Regarding claim 17, the limitations of this claim substantially correspond to the limitations of claim 6; thus they are rejected on similar grounds.
Regarding claim 18, the limitations of this claim substantially correspond to the limitations of claim 8; thus they are rejected on similar grounds.
Regarding claim 19, the limitations of this claim substantially correspond to the limitations of claim 10; thus they are rejected on similar grounds.
Regarding claim 20, the limitations of this claim substantially correspond to the limitations of claim 1; thus they are rejected on similar grounds.
Regarding claim 21, Faulkner, in view of Jones, and further in view of Lyren teaches the method of claim 1, Jones discloses wherein the virtual object represents a real object remote from CGR environment that correspondingly moves in the CGR environment when the real object remote from the CGR environment moves (Paragraph [0028]: sensor may be mounted on or near the display, on the viewer's body, or be remote from the user. Remote sensors may include, but are not limited to, fixed sensors attached in an environment, sensors attached to robotic extensions, sensors attached to autonomous or semi-autonomous drones, or sensors attached to other persons. Data from the sensors may be raw or filtered. Data from the sensors may be transmitted wirelessly or using a wired connection; Paragraph [0058]: Note that the hidden structure and detail may be computed or rendered locally or directly transmitted to a head-mounted display after being generated or rendered using remote computing resources).
Regarding claim 22, Faulkner, in view of Jones, and further in view of Lyren teaches the method of claim 21, Jones discloses wherein the real object remote from the CGR environment is a person and the virtual object is an avatar (Fig. 2A; Paragraph [0068]: FIG. 2A shows an example embodiment of a HR system rendering an avatar 210A in an X-ray view 200A. The position, size and orientation of avatar 210A may be determined using cameras in the hidden space and/or locators attached to the person represented by avatar 210A, for example relative positions determined by infra-red depth sensors or absolute positions from GPS. X-ray view 200A also includes position error bars 220A shown as concentric circles the avatar 210A stands on. The position of the outermost error bars 220A shows the worst-case placement of the avatar). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748. The examiner can normally be reached M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613